DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 7/9/2021 has been entered.
Claim Objections
The following claims are objected to because of the following informalities:  
Claims 26 and 28-32 are objected for depending on cancelled claim 12. 
In claim 1, lines 20-21, the limitation “the at least a fraction of the rotation of the motor” lacks antecedent basis.
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-38 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in line 17 of claim 36 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the 
In claims 6 and 31, line 2, the term “the voltage polarity” lacks antecedent basis.
Allowable Subject Matter
Claims 1-5, 7-9, 26-25, 28-30 and 32 are allowed.
Claims 6 and 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 36-38 and 43 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Lightner (US 2017/0049276).
Regarding claims 1, 25 and 36, Lightner discloses a soap or sanitizer dispenser (100, fig.1-8) comprising: a housing (102); a container (112) for holding soap or sanitizer ([0040], “soap”); a pump (114) in fluid communication with the interior of the container; 
a dispenser processor (132); a power source (136); a motor (150); an encoder ([0026]); 
pulse width modulation circuitry (180) in circuit communication with the power source and the motor ([0025), wherein the pulse width modulation circuitry adjusts the duty cycle to maintain a selected speed ([0038]). It appears that Lightner does not disclose a brake, the encoder provides a plurality of signals to the processor for each rotation of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/BOB ZADEH/Examiner, Art Unit 3754